            Case 1:20-cv-01717-VSB Document 1 Filed 02/26/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FELIPE RAMALES,

                               Plaintiff,                     Docket No. 1:20-cv-1717

        - against -                                           JURY TRIAL DEMANDED


 HIGHLINE STAGES, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Felipe Ramales (“Ramales” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Highline Stages, LLC (“Highline Stages” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of model Irina Shayk, owned and registered by Ramales, a New York

based professional photographer. Accordingly, Ramales seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
            Case 1:20-cv-01717-VSB Document 1 Filed 02/26/20 Page 2 of 5




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Ramales is a professional photographer in the business of licensing his

photographs to print and online media for a fee having a usual place of business at 221 West

233rd Street, Apt. 2E, Bronx, New York 10463.

       6.      Upon information and belief, Highline Stages is a domestic limited liability

company duly organized and existing under the laws of the State of New York, with a place of

business at 440 West 15th Street, New York, New York 10011. Upon information and belief,

Highline Stages is registered with the New York State Department of Corporations to do

business in New York. At all times material hereto, Highline Stages has operated their Instagram

page at the URL: www.Instagram.com/HighLineStages (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Ramales photographed model Irina Shayk (the “Photograph”). A true and correct

copy of the Photograph are attached hereto as Exhibit A.

       8.      Ramales is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-188-680.

       B.      Defendant’s Infringing Activities

       10.     Highline Stages ran the Photograph on the Website to promote their company. A

screenshot of the Photograph on the Website is attached hereto as Exhibit B.
           Case 1:20-cv-01717-VSB Document 1 Filed 02/26/20 Page 3 of 5




        11.     Highline Stages did not license the Photograph from Plaintiff for its Website, nor

did Highline Stages have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Highline Stages infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Highline Stages is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Highline

Stages have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 1:20-cv-01717-VSB Document 1 Filed 02/26/20 Page 4 of 5




       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Highline Stages be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 26, 2020
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                                   Richard P. Liebowitz
                                                               11 Sunrise Plaza, Suite 305
Case 1:20-cv-01717-VSB Document 1 Filed 02/26/20 Page 5 of 5




                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Felipe Ramales
